Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 43, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 42, 44-51 and 53, require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between group I, drawn to peptide sequence variants of SEQ ID NO: 1, and group VI, drawn to a method of preparing antibodies, as set forth in the Office action mailed on February 19, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Logan Buck on March 11, 2021.

The application has been amended as follows: 

29. (Currently Amended) The pharmaceutical composition according to claim 28, which in addition comprises an 

Cancel claims 42, 44-51 and 53.

74. (New) A method for preparation of antibodies that specifically bind an immunogen, the method comprising co-administration to an animal an immunogenically active amount of 
- a peptide according to claim 54, and 
- the immunogen, 
so as to effect production of antibodies specific for said immunogen in said animal, and subsequently recovering said antibodies from the animal.

75. (New) A method for preparation of antibodies that specifically bind an immunogen, the method comprising co-administration to an animal an immunogenically active amount of 
- a peptide according to claim 65, and 
- the immunogen, 
so as to effect production of antibodies specific for said immunogen in said animal, and subsequently recovering said antibodies from the animal.

76. (New) A method for preparation of antibodies that specifically binds an immunogen, the method comprising co-administration to an animal an immunogenically active amount of 
- a peptide according to claim 71, and 
- the immunogen, 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Methe et al. (“The psychrophilic lifestyle as revealed by genome sequence of Colwellia psychrerythraea 34H through genomic and proteomic analyses,” Proceedings of the National Academy of Sciences of the United States of America (2005), 102(31), 10913-10918). Methe et al. teach a membrane protein comprising a peptide that is a sequence variant of instant SEQ ID NO: 1 wherein residues 8-14 are not changed but residues 1-7 and 15-17 are changed. The reference is silent on whether the peptide is immunostimulating. Methe et al. do not teach or suggest the modification of the C-terminal carboxyl group as required by claim 1, the pharmaceutical composition or use of claim 28, a variant comprising deletion of one or more of residues 15-17 of claims 54 and 73, a variant in which position 4 is substituted with an amino acid that increases the charge at neutral pH of claims 65 and 73, or a variant with the structure required by claims 71 and 73. Therefore, the claims are novel and unobvious over Methe et al. The compounds are enabled for preparation and use in a method of preparing antibodies, as evidenced by Example 3 of the specification. With respect to the method claim, since the products are both novel and unobvious, methods of using these products are also both novel and unobvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654